Case 1:21-cr-00488-CRC Document6 Filed 07/23/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 25, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. . : MAGISTRATE NO. 21-MJ-509
NOAH S. BACON, : VIOLATIONS:
: 18 U.S.C. § 1752(a)(1)
Defendant. : (Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(B)

(Entering and Remaining in the Gallery
of Congress)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct at the Grounds and
in a Capitol Building)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing
in a Capitol Building)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, NOAH BACON, did
knowingly enter and remain in the United States Capitol, a restricted building, without lawful
authority to do so.

(Entering and Remaining in a Restricted Building, in violation of Title 18, United
States Code, Section 1752(a)(1))
Case 1:21-cr-00488-CRC Document6 Filed 07/23/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, within the District of Columbia, NOAH BACON, did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, NOAH BACON, willfully
and knowingly entered and remained in the gallery of either House of Congress, without
authorization to do so.

(Entering and Remaining in the Gallery of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(B))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, NOAH BACON, willfully
and knowingly engaged in disorderly and disruptive conduct at any place in the Grounds and in
any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of
a session of Congress or either House of Congress.

(Disorderly Conduct at the Grounds and in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(D))
Case 1:21-cr-00488-CRC Document6 Filed 07/23/21 Page 3 of 3

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, NOAH BACON, willfully
and knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

COUNT SIX
On or about January 6, 2021, within the District of Columbia and elsewhere, NOAH
BACON, attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,
that is, a proceeding before Congress, specifically, Congress’s certification of the Electoral College
vote as set out in the Twelfth Amendment of the Constitution of the United States and 3 U.S.C. §§
15-18.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

A TRUE BILL:

FOREPERSON.

51) Pll fer.

AttorneY¥ of the United States in
and for the District of Columbia.
